Case 1:19-cv-02922-DDD Document 17 Filed 09/02/20 USDC Colorado Page 1 of 9




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO
                           Judge Daniel D. Domenico

      Civil Action No. 1:19-cv-02922-DDD



      PAUL HOLTSCLAW,

           Plaintiff,

      v.

      COMMISSIONER OF SOCIAL SECURITY,

         Defendant.
      __________________________________________________________________

                    ORDER AFFIRMING DECISION OF
                      ADMINISTRATIVE LAW JUDGE
      __________________________________________________________________

           Plaintiff Paul Holtsclaw brought this action seeking judicial review
      of a July 2, 2019 determination by an Administrative Law Judge (“ALJ”)
      that he is not entitled to benefits under the Social Security Act because
      he is not disabled within the meaning of the Act and is, in fact, able to
      perform medium work in the national economy. See 42 U.S.C.
      §§ 405(g). The matter is ripe for review. (See Docs. 13, 14, 15.) The ALJ’s
      determinations were supported by substantial evidence, so the decision
      is AFFIRMED.

                               LEGAL STANDARDS

              A. Entitlement to Disability Insurance Benefits

           To obtain disability insurance benefits, a claimant must meet the in-
      sured status requirements, be younger than 65 years of age, file an ap-
      plication for a period of disability, and have a “disability” within the


                                           1
Case 1:19-cv-02922-DDD Document 17 Filed 09/02/20 USDC Colorado Page 2 of 9




      meaning of the Act. 42 U.S.C. §§ 416(i), 423(a); Flint v. Sullivan, 951
      F.2d 264, 267 (10th Cir. 1991). The disability must also have begun be-
      fore expiration of disability-insured status. 20 C.F.R. § 404.101; Social
      Security Ruling (“SSR”) 83-10, 1983 WL 31251, at *8 (1983). A person
      has a disability

             only if his physical or mental impairment or impairments
             are of such severity that he is not only unable to do his pre-
             vious work but cannot, considering his age, education, and
             work experience, engage in any other kind of substantial
             gainful work which exists in the national economy, regard-
             less of whether such work exists in the immediate area in
             which he lives, or whether a specific job vacancy exists for
             him, or whether he would be hired if he applied for work.

      42 U.S.C. § 423(d)(2)(A). To qualify for benefits, the disabling impair-
      ment must last—or be expected to last—at least twelve months. Barn-
      hart v. Walton, 535 U.S. 212, 214–15 (2002). Evaluating the existence of
      a disability is a five-step, sequential process that ends at any point at
      which the claimant is found not disabled. See 20 C.F.R. § 404.1520;
      Bowen v. Yuckert, 482 U.S. 137, 140–42 (1987); Casias v. Sec’y of Health
      & Human Servs., 933 F.2d 799, 801 (10th Cir. 1991) (citation omitted).

         First, the claimant must demonstrate that he or she is not currently
      involved in any substantial, gainful activity. 20 C.F.R. § 404.1520(b).
      Second, the claimant must show a medically severe impairment or com-
      bination of impairments that significantly limits his or her physical or
      mental ability to do basic work activities. Id. at § 404.1520(c). Third, if
      the impairment matches or is equivalent to an established listing under
      the governing regulations, the claimant is judged conclusively disabled,
      and the analysis skips to the fifth step. Id. at § 404.1520(d). If the claim-
      ant’s impairment does not match or is not equivalent to an established
      listing, the analysis proceeds to the fourth step. Id. at § 404.1520(e).
      Fourth, the claimant must show that the “impairment prevents [him or

                                           2
Case 1:19-cv-02922-DDD Document 17 Filed 09/02/20 USDC Colorado Page 3 of 9




      her] from performing work [he or she] has performed in the past.” Wil-
      liams v. Bowen, 844 F.2d 748, 751 (10th Cir. 1988) (citations omitted);
      accord 20 C.F.R. § 404.1520(f). Fifth, the Commissioner must demon-
      strate: (1) that based on the claimant’s residual functional capacity, age,
      education, and work experience, the claimant can perform other work;
      and (2) the work that the claimant can perform is available in significant
      numbers in the national economy. Frey v. Bowen, 816 F.2d 508, 512
      (10th Cir. 1987) (citation omitted); see also 20 C.F.R. § 404.1520(g).

            B. Standard of Review by a District Court

         When reviewing disability-insurance-benefit denials, district courts
      ask only whether “substantial evidence” supports the factual findings
      and whether the correct legal standards were applied. Wall v. Astrue,
      561 F.3d 1048, 1052 (10th Cir. 2009). Substantial evidence is evidence
      that a reasonable mind might accept as adequate to support a conclu-
      sion. Id. “It requires more than a scintilla, but less than a preponder-
      ance.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007). A district
      court will “meticulously examine the record as a whole, including any-
      thing that may undercut or detract from the ALJ’s findings in order to
      determine if the substantiality test has been met,” but will “not reweigh
      the evidence or retry the case.” Flaherty v. Astrue, 515 F.3d 1067, 1070
      (10th Cir. 2007); see also 42 U.S.C. § 405(g). Evidence is not substantial
      if it is overwhelmed by other evidence in the record. Grogan v. Barnhart,
      399 F.3d 1257, 1261–62 (10th Cir. 2005). And courts may not substitute
      their judgment for that of the agency. Glass v. Shalala, 43 F.3d 1392,
      1395 (10th Cir. 1994); Salazar v. Barnhart, 468 F.3d 615, 621 (10th Cir.
      2006). Any fact, “if supported by substantial evidence, shall be conclu-
      sive.” 42 U.S.C. § 405(g).




                                          3
Case 1:19-cv-02922-DDD Document 17 Filed 09/02/20 USDC Colorado Page 4 of 9




                                    BACKGROUND

         On June 10, 2016, Mr. Holtsclaw filed a claim for disability benefits.
      On July 2, 2019, The ALJ found that Mr. Holtsclaw had bilateral knee
      and hand osteoarthritis, degenerative disc disease, right shoulder frac-
      ture and tears, alcohol use disorder, and depression. (AR at 23.) But,
      considering all of the evidence before him, the ALJ determined that Mr.
      Holtsclaw had medium residual functional capacity and is thus not dis-
      abled within the meaning of the Act. (Id. at 26.) The Appeals Counsel
      denied him review, and Mr. Holtsclaw’s appeal of the ALJ’s decision is
      currently before the court.

         At issue here is the ALJ’s comparative weighting of the medical
      opinions of doctors James McElhinney and Emily Gutsgell, and nurse
      practitioners Valerie Kalana and Theresa Caniff. See AR at 31–32.

         Dr. McElhinney is a state medical agency doctor. Id. at 31. He re-
      viewed Mr. Holtsclaw’s medical records in November 2016 and deter-
      mined that Mr. Holtsclaw is capable of “medium work with frequent
      climbing and crawling, occasional overhead reaching with the right up-
      per extremity, and frequent handling with the left upper extremity.” Id.
      at 31. The ALJ gave this opinion “significant weight” because Dr.
      McElhinney “has great familiarity with the disability program’s rules
      and regulations”; “he supported his findings with a review of the avail-
      able record”; and his conclusion was consistent with evidence showing
      minimal “problems with gait, range of motion, or strength despite de-
      generative changes in multiple joints.” Id.

         Dr. Gutsgell is a consultative examiner who performed a physical
      exam on Mr. Holtsclaw in August 2016. Id. Dr. Gutsgell offered a func-
      tional assessment of Mr. Holtsclaw. Among other things, she opined that
      there were no limitations on Mr. Holtsclaw’s ability to sit during a
                                          4
Case 1:19-cv-02922-DDD Document 17 Filed 09/02/20 USDC Colorado Page 5 of 9




      normal workday; that he could stand or walk for four to six hours during
      a normal workday; that he could regularly lift twenty pounds with ten-
      derness in his right shoulder; that there were no limitations in how
      much weight he could carry; and that he had no limitations on his ma-
      nipulative abilities. AR at 1062. Dr. Gutsgell’s physical exam also found
      that Mr. Holtsclaw had a normal gait and largely normal range of mo-
      tion, with some tenderness in his knee and shoulder. Id. at 1060. The
      ALJ gave Dr. Gutsgell’s opinion “some weight.” Id. at 31. On the one
      hand, the ALJ concluded that Dr. Gutsgell’s “conclusions regarding the
      claimant’s manipulative abilities appear generally consistent with his
      good grip and pincer strength.” Id. On the other hand, the ALJ dis-
      counted the exertional limitations Dr. Gutsgell noted in light of Mr.
      Holtsclaw’s “normal gait, good strength, and generally full range of mo-
      tion throughout.” Id.

            Ms. Kalana, a board-certified nurse practitioner, is one of Mr.
      Holtsclaw’s primary care providers. Id. She completed a “medical source
      statement” in June 2016 that said that Mr. Holtsclaw had severe knee
      pain and could not work until his pain was addressed by orthopedists.
      Id. Similarly, Ms. Caniff, Mr. Holtsclaw’s other primary care provider,
      opined in April 2017 that Mr. Holtsclaw was currently disabled and un-
      able to work for at least the next year.” Id. The ALJ considered both
      opinions but gave neither “special significance” because they were opin-
      ions reserved to the Commissioner for purposes of the question at issue.
      Id.

                                   DISCUSSION

            Mr. Holtsclaw appeals the decision of the ALJ on four primary
      grounds. First, he argues that the ALJ should’ve afforded Dr. Gutsgell’s
      opinion greater weight as a consultative examiner than that of Dr.

                                         5
Case 1:19-cv-02922-DDD Document 17 Filed 09/02/20 USDC Colorado Page 6 of 9




      McElhinney, who only reviewed paper records. Second, Mr. Holtsclaw
      argues that the ALJ cherry-picked Dr. Gutsgell’s favorable opinions
      while discounting her unfavorable opinions. Third, Mr. Holtsclaw ar-
      gues that the ALJ should have solicited more detail from Ms. Kalana
      and Ms. Caniff concerning their opinions. Fourth, he argues that the
      ALJ had no basis in fact to assert that Dr. McElhinney had familiarity
      with the requirements of the disability program. None of these argu-
      ments compel reversal of the ALJ’s decision.

           I.   Dr. Gutsgell

         The way the ALJ weighed Dr. Gutsgell’s opinion was supported by
      substantial evidence. The ALJ considered all of Dr. Gutsgell’s findings
      and opinions and gave them some weight. Specifically, the ALJ’s finding
      that the exertional limitations identified by Dr. Gutsgell weren’t con-
      sistent with Dr. Gutsgell’s physical examination is supported by the rec-
      ord. The record reflects that Dr. Gutsgell observed that Mr. Holtsclaw
      had a normal gait and near-normal range of motion with some discom-
      fort. AR at 1060. So the ALJ’s conclusion to partially discount Dr.
      Gutsgell’s conclusion concerning Mr. Holtsclaw’s exertional limitations
      was supported by substantial evidence.

         Contrary to Mr. Holtsclaw’s argument, this isn’t a case like Chapo v.
      Astrue, 682 F.3d 1285 (10th Cir. 2012). There, an ALJ committed re-
      versible error where he discounted a doctor’s physical-exam finding
      “with no explanation at all as to why one part of his opinion was credible
      and the rest was not.” Id. at 1292. Here, in contrast, the ALJ explained
      why he discounted portions of Dr. Gutsgell’s opinions. Vigil v. Colvin,
      805 F.3d 1199 (10th Cir. 2015), is a far more analogous decision: “The
      ALJ’s finding that [the examining doctor’s findings of] restrictions on
      standing and walking were inconsistent with his own examination

                                          6
Case 1:19-cv-02922-DDD Document 17 Filed 09/02/20 USDC Colorado Page 7 of 9




      findings is a good reason for giving that medical opinion only moderate
      weight.” Id. at 1202 (citing 20 C.F.R. § 404.1527(c)(3)). Because the ALJ
      explained why portions of the record supported Dr. Gutsgell’s opinion,
      while others didn’t, the ALJ’s decision to give Dr. Gutsgell’s opinion par-
      tial weight is supported by substantial evidence. Rael v. Berryhill, 678
      F. App'x 690, 695 (10th Cir. 2017) (upholding decision where “the ALJ
      explained his rationale for applying varying weights to different aspects
      of the treating physician’s opinion.”).

         Mr. Holtsclaw is correct that an examining physician’s opinion is
      generally entitled to more weight than a non-examining physician’s. 20
      C.F.R. § 404.1527(C)(1) (“Generally, we give more weight to the medical
      opinion of a source who has examined you than to the medical opinion
      of a medical source who has not examined you.”). But this general guide-
      line doesn’t arrest the ALJ’s duty to independently weigh all evidence.
      And if, as here, an ALJ determines that record evidence better supports
      a non-examining physician’s opinion than an examining physician’s
      opinion, that isn’t reversible error. See Gonzales v. Colvin, 515 F. App’x
      716, 719 (10th Cir. 2013) (decision to follow non-examining physician’s
      opinion where ALJ determined record evidence better supported that
      opinion than the examining physician’s wasn’t error).

          II.   Ms. Kalana and Ms. Caniff

         Mr. Holtsclaw recognizes that the ALJ properly discounted Ms.
      Kalana’s and Ms. Caniff’s opinions that he was disabled as a determina-
      tion reserved to the Commissioner. See 20 C.F.R. § 404.1527(d)(1) (“A
      statement by a medical source that you are ‘disabled’ or ‘unable to work’
      does not mean that we will determine that you are disabled.’”). Yet he
      asserts that Ms. Kalana and Ms. Caniff clearly “intended to state [Mr.
      Holtsclaw] had significant physical limitations prohibiting him from

                                           7
Case 1:19-cv-02922-DDD Document 17 Filed 09/02/20 USDC Colorado Page 8 of 9




      maintaining full-time work.” Doc. 13 at 12. According to Mr. Holtsclaw,
      “if the ALJ needed further explanation from” Ms. Kalana or Ms. Caniff,
      the onus was on the ALJ to “recontact” them “for further clarification.”
      Id. But the Commissioner is only required to consider “recontact[ing]
      your medical source” if the evidence before the Commissioner “is con-
      sistent but we have insufficient evidence to determine whether you are
      disabled, or if after considering the evidence we determine we cannot
      reach a conclusion about whether you are disabled.” 20 C.F.R. §
      404.1520b(b). The ALJ had sufficient evidence to reach its conclusion
      that Mr. Holtsclaw was not disabled. This wasn’t error.

         III.   Dr. McElhinney

         The ALJ’s decision to give Dr. McElhinney’s opinion significant
      weight was supported by substantial evidence. Most significantly, the
      ALJ explained that Dr. McElhinney’s opinion was consistent with record
      evidence that Mr. Holtsclaw had minimal “problems with gait, range of
      motion, or strength despite degenerative changes in multiple joints.” AR
      at 31. This alone is substantial evidence supporting Dr. McElhinney’s
      opinion. Mr. Holtsclaw doesn’t quarrel with this aspect of the ALJ’s con-
      clusion. Instead he argues that the ALJ erred by noting that Dr.
      McElhinney as a state agency physician “has great familiarity with the
      disability program’s rules and regulations.” Id. But this wasn’t error.
      The governing regulations expressly state that state agency physicians
      “are highly qualified and experts in Social Security disability evalua-
      tion.” 20 C.F.R. § 404.1513a(b)(1). So the fact that Dr. McElhinney is a
      state agency physician is substantial evidence supporting the ALJ’s de-
      cision to credit his opinion.




                                         8
Case 1:19-cv-02922-DDD Document 17 Filed 09/02/20 USDC Colorado Page 9 of 9




                              CONCLUSION

           The decision of the ALJ is AFFIRMED.

           DATED: September 2, 2020.       BY THE COURT:



                                           _______________________
                                           Daniel D. Domenico
                                           United States District Judge




                                       9
